 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11   CHARLES FRANCES GOODS,                         )   Case No.: 1:19-cv-0662-AWI JLT
                                                    )
12                 Plaintiff,                       )   ORDER DIRECTING THE CLERK TO ISSUE
                                                    )   NEW CIVIL CASE DOCUMENTS AND SERVICE
13          v.                                      )   DOCUMENTS TO PLAINTIFF
                                                    )
14   CITY OF BAKERSFIELD POLICE                     )   ORDER DIRECTING PLAINTIFF TO COMPLETE
     DEPARTMENT, et al.,                            )   THE SERVICE DOCUMENTS WITHIN THIRTY
15                                                  )   DAYS
                   Defendants.                      )
16                                                  )
17          As set forth in the Court’s prior order (Doc. 6), Charles Goods has stated a cognizable claim
18   against defendant Teri Harless in his First Amended Complaint. Mr. Goods has decided against
19   amending his complaint further. (Doc. 7) Accordingly, the Court ORDERS:
20          1.     The Clerk of Court is DIRECTED to issue New Civil Case Documents in this action.
21          2.     Service of Plaintiff’s First Amended Complaint is appropriate for and shall be initiated
22                 on defendant Teri Harless.
23          3.     The Clerk of the Court is DIRECTED to send Plaintiff one USM-285 form, one
24                 summons, one Notice of Submission of Documents form, an instruction sheet, and a
25                 copy of the First Amended Complaint filed on June 6, 2019 (Doc. 5).
26          4.     Within thirty days from the date of this order, Plaintiff SHALL complete the attached
27                 Notice of Submission of Documents and submit the completed Notice to the Court with
28                 the following documents:

                                                        1
 1              a.       A completed USM-285 form for the defendant identified above;
 2              b.       A completed summons for the defendant identified above; and
 3              c.       Two copies of the Complaint.
 4        5.    Plaintiff need not attempt service on Defendant and need not request waiver of service.
 5              Upon receipt of the above-described documents, the Court will direct the United States
 6              Marshal to serve Defendant pursuant to Federal Rule of Civil Procedure 4 without
 7              payment of costs.
 8        6.    Plaintiff is cautioned that failure to comply with this order may result in dismissal
 9              of the action pursuant to Local Rule 110.
10
11   IT IS SO ORDERED.
12
       Dated:   August 13, 2019                          /s/ Jennifer L. Thurston
13                                                UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
